
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


FOSTER WHEELER LTD.

Management Restricted Stock Plan
(Adopted September 2004)

        1.    Purpose of the Plan.    The purposes of this Management Restricted
Stock Plan are to retain and attract the best available personnel for positions
of substantial responsibility in the management of Foster Wheeler Ltd. and its
Subsidiaries, to provide additional incentives to such persons and to promote
the success of the business of Foster Wheeler Ltd. and its Subsidiaries.

        2.    Definitions.    As used in this Management Restricted Stock Plan,
the following definitions will apply:

        (a)   "Administrator" means the Board or its Compensation Committee.

        (b)   "Applicable Laws" means the legal requirements relating to the
administration of restricted stock plans or the issue of share capital by a
company, including under the laws of Bermuda, applicable U.S. state corporate
laws, U.S. federal and applicable state securities laws, other U.S. federal and
state laws, the Code, any Stock Exchange rules and regulations that may from
time to time be applicable to the Company, and the applicable laws, rules and
regulations of any other country or jurisdiction where Awards are granted under
the Plan, as such laws, rules, regulations, interpretations and requirements may
be in place from time to time.

        (c)   "Award" means any award of Restricted Stock or Restricted Stock
Unit, or any other right or interest relating to Shares or other property,
granted under the Plan in consideration for services rendered to the Company.

        (d)   "Board" means the Board of Directors of Foster Wheeler Ltd.

        (e)   "Cause" for termination of a Participant's Continuous Service
Status will exist if the Participant is terminated for any of the following
reasons: (i) Participant's willful failure substantially to perform his or her
duties and responsibilities to the Company or deliberate violation of a Company
policy where such violation has a material impact on his or her ability to
perform his or her duties and responsibilities; (ii) Participant's commission of
any act of fraud, embezzlement, dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in material injury to the
Company, including without limitation any fraudulent action or any other act
that constitutes a knowing misrepresentation involving or related to the
Company's financial statements; (iii) unauthorized use or disclosure by
Participant of any proprietary information or trade secrets of the Company or
any other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; or (iv) Participant's
willful breach of any of his or her obligations under any written agreement or
covenant with the Company where such breach results in or is reasonably expected
to result in material injury to the Company. For purposes of this Plan, action
or inaction by a Participant shall not be considered willful unless done or
omitted by him or her (A) intentionally or not in good faith and (B) without
reasonable belief that his or her action or inaction was in the best interest of
the Company, and shall not include failure to act by reason of total or partial
incapacity due to physical or mental illness or injury.

        (f)    "Change in Control" means (i) a sale of all or substantially all
of the assets of Foster Wheeler Ltd.; or (ii) any merger, amalgamation,
consolidation or other business combination transaction of Foster Wheeler Ltd.
with or into another corporation, company, entity or person, other than (A) a
transaction in which the holders of at least a majority of the voting shares of
Foster Wheeler Ltd. issued and outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting capital stock of the surviving or resulting
entity) a majority of the total voting power represented by the voting shares of
Foster Wheeler Ltd. (or the surviving entity) issued and outstanding

--------------------------------------------------------------------------------






immediately after such transaction, or (B) the Exchange Transaction; or
(iii) the direct or indirect acquisition (including by way of a tender or
exchange offer) by any person, or persons acting as a group, of beneficial
ownership or a right to acquire beneficial ownership of shares representing a
majority of the voting power of the then outstanding shares of Foster
Wheeler Ltd.; (iv) a contested election of directors, as a result of which or in
connection with which the persons who were directors before such election or
their nominees cease to constitute a majority of the Board, or (v) a dissolution
or liquidation of Foster Wheeler Ltd.

        (g)   "Code" means the Internal Revenue Code of 1986, as amended, and
any successor thereto.

        (h)   "Compensation Committee" means the compensation committee of the
Board appointed by the Board to administer this Plan.

        (i)    "Common Stock" means the common shares, par value $1.00 per
share, or such other par value as shall be in effect from time to time, of
Foster Wheeler Ltd.

        (j)    "Company" means Foster Wheeler Ltd., a Bermuda company, and its
Subsidiaries.

        (k)   "Consultant" means any person, including an advisor and including
a non-employee member of the Board, who is engaged by Foster Wheeler Ltd. or a
Subsidiary to render services and is compensated for such services; provided,
however, that a non-employee member of the Board shall be deemed a Consultant
solely as a result of his or her serving as a member of the Board.

        (l)    "Continuous Service Status" means the absence of any interruption
or termination of service as an Employee or Consultant. Continuous Service
Status will not be considered interrupted or terminate in the case of: (i) sick
or disability leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator and having a duration of not more than 90 days; or
(iv) in the case of transfers between locations of Foster Wheeler Ltd., or
between Foster Wheeler Ltd. and its Subsidiaries, or their respective
successors. A change in status from Employee to Consultant, or vice versa, will
not constitute an interruption or termination of Continuous Service Status.

        (m)  "Corporate Transaction" means a sale of all or substantially all of
the assets of Foster Wheeler Ltd.; a merger, amalgamation, consolidation or
other capital reorganization or business combination transaction of Foster
Wheeler Ltd. with or into another corporation, company, entity or person other
than the Exchange Transaction; the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then issued and outstanding
shares of Foster Wheeler Ltd.; or a liquidation or dissolution of Foster
Wheeler Ltd.

        (n)   "Employee" means any employee of Foster Wheeler Ltd. or a
Subsidiary, with such determination of employment status determined based upon
such factors as the Administrator deems appropriate, subject to any requirements
of the Applicable Laws. The payment of a director's fee to a director will not
be sufficient to constitute "employment" of such director by Foster Wheeler Ltd.

        (o)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and any successor provisions thereto.

        (p)   "Exchange Transaction" means the offer by Foster Wheeler Ltd. in
2004 to exchange equity and debt securities of the Company for outstanding
indebtedness and trust securities of the Company which exchange offer is
expected to result in the issuance of shares of the Company representing a
majority of the voting power of the Company.

2

--------------------------------------------------------------------------------



        (q)   "Fair Market Value" means, with respect to any property, the
market value of such property determined by such methods and procedures as shall
be established from time to time by the Administrator; provided, however, that,
whenever possible with respect to the Shares, the determination of Fair Market
Value shall be based, as of the applicable date, upon the average of the high
and low bid prices for the Shares either as reported in The Wall Street Journal
or, if not reported in The Wall Street Journal, then as reported in the
over-the-counter quotation system; provided, however, that in the case of a
Corporate Transaction, the Fair Market Value of the Shares will be determined in
accordance with the terms of the Corporate Transaction.

        (r)   "Intercompany Agreement" means an agreement between Foster
Wheeler Ltd. and a Subsidiary the employees of which receive Awards under the
Plan.

        (s)   "Involuntary Termination" means termination of a Participant's
Continuous Service Status under the following circumstances: (i) termination
without Cause by the Company; or (ii) voluntary termination by the Participant
within 30 days following (A) a material reduction in the Participant's job
responsibilities, provided, that neither a mere change in title alone nor
reassignment following a Change of Control to a position that is substantially
similar to the position held prior to the Change of Control shall constitute a
material reduction in job responsibilities; (B) relocation by the Company, of
the Participant's work site to a facility or location more than 50 miles from
the Participant's principal work site for the Company at the time of the Change
of Control; or (C) a reduction in Participant's then-current base salary by at
least 10%, provided, that an across-the-board reduction in the salary level of
all other employees or consultants employed by the same entity in positions
similar to the Participant's by the same percentage amount as part of a general
salary level reduction shall not constitute such a salary reduction.

        (t)    "Participant" means an Employee or Consultant selected by the
Administrator to receive an Award, and holding an Award or Shares, under the
Plan.

        (u)   "Plan" means this Management Restricted Stock Plan.

        (v)   "Restricted Stock" means Awards of Shares granted pursuant to
Section 6(a) of the Plan.

        (w)  "Restricted Stock Unit" means an Award of a right to receive Shares
granted under Section 6(b) of the Plan. Unless otherwise specified by the
Administrator, Restricted Stock Units represent an unfunded, unsecured
obligation of the Company.

        (x)   "Share" means a share of Common Stock, as adjusted in accordance
with Section 8 of the Plan.

        (y)   "Stock Exchange" means any stock exchange or consolidated stock
price reporting system on which prices of Shares are quoted at any given time.

        (z)   "Subsidiary" means a "subsidiary corporation," whether now or
hereafter existing, as defined in Code Section 424(f) or any successor
provision.

        3.    Administration.    The Administrator of the plan will be the Board
or the Compensation Committee, as determined by the Board. The Plan may be
administered by different administrative bodies with respect to different
classes of Participants and, if and to the extent permitted by the Applicable
Laws, the Administrator may authorize one or more officers of the Company to
make Awards to eligible Employees under the Plan. The composition of the
Compensation Committee, and the manner in which it administers the Plan, will
conform to any requirements imposed by the Applicable Laws. Subject to the
provisions of the Plan, and in the case of a Compensation Committee,

3

--------------------------------------------------------------------------------



any limitations imposed by the Board when delegating to the Compensation
Committee authority to administer the Plan, the Administrator will have
authority, in its discretion:

        (a)   to determine the Fair Market Value of Shares or other property
issued or to be issued under the Plan; provided, however, that the Administrator
will apply its methods and procedures for determining Fair Market Value
consistently with respect to Participants, but need not apply such methods and
procedures in an identical manner with respect to different types of Awards;

        (b)   to select Participants to whom Awards will be granted;

        (c)   to determine when, whether and to what extent Awards will be
granted;

        (d)   to determine the number of Shares to be made subject to an Award;

        (e)   to approve the forms of agreements, and amendments to such
agreements, to be used in connection with the issuance of Awards, including to
reflect in such agreements variances from the definitions contained in Sections
2(e) and 2(s) above and the provisions of Section 13(a) below;

        (f)    to determine the terms and conditions, based in each case on such
factors as the Administrator shall determine, of any Award granted hereunder,
which terms and conditions need not be applied consistently to different
Participants and which terms and conditions include but are not limited to the
time or times when an Award may be settled and the vesting schedule applicable
to an Award (which settlement or vesting schedule may include performance or
other features); the restrictions or limitations (including forfeiture,
repurchase and transferability restrictions) applicable to an Award; the
acceleration of vesting, or lapse or waiver of any restrictions, applicable to
an Award; and any adjustment to vesting or similar restrictions of an Award as a
result of a change in the Participant's employment status (e.g., from full-time
to part-time status, or to reflect a leave of absence);

        (g)   to determine under what circumstances an Award may be settled in
cash or other property rather than in Shares;

        (h)   to determine, for all purposes under the Plan, the date on which a
Participant's Continuous Service Status terminates, including to determine
whether a Participant's employment has been terminated for Cause under
Section 13(b);

        (i)    to determine whether a Participant has engaged in any act
constituting a circumstance giving rise to a forfeiture specified under
Section 13(a) below;

        (j)    to determine when and under what circumstances one Award may be
exchanged for another Award, on the same or different terms, including on terms
that include an exercise or purchase price that is less than the exercise or
purchase price of the surrendered Award;

        (k)   to establish procedures pursuant to which payment of any Award or
receipt of Shares or other property subject to an Award may be deferred;

        (l)    to construe and interpret the terms of the Plan and of Awards and
Award agreements, which constructions, interpretations and decisions, if
reasonable and made in good faith, will be final and binding on all persons, as
well as to correct administrative and clerical errors;

        (m)  to impose such restrictions, conditions or limitations as the
Administrator determines appropriate as to the timing and manner of any resales
of a Participant or other subsequent transfers by a Participant of any Shares
issued as a result of an Award, including without limitation restrictions under
an insider trading policy;

        (n)   in order to fulfill the purpose of the Plan and without amending
the Plan, to modify Awards or the agreements reflecting such Awards to
Participants who are foreign nationals or employed outside of the United States
in order to recognize differences in local law, tax policies or

4

--------------------------------------------------------------------------------






customs and, generally, to modify Awards or agreements reflecting Awards as
appropriate to conform with Applicable Laws; and

        (o)   with respect to grants of Awards to Employees of a Subsidiary, to
determine the terms and conditions of any Intercompany Agreement by and between
Foster Wheeler Ltd. and the relevant Subsidiary with respect to such grants.

        4.    Stock Subject to the Plan.    Subject to Section 8 below, the
maximum aggregate number of Shares that may be sold or issued under the Plan is
thirty-nine million one hundred seventy-two thousand six hundred seventy-five
(39,172,675) Shares; provided, however,that if any Award is settled in cash, is
forfeited, or expires, or Shares issued under the Plan are forfeited or
repurchased by the Company pursuant to the vesting or forfeiture conditions
applicable to the terms of Awards, then the Shares previously subject to such
Award will to the extent of such cash settlement, forfeiture, expiration
termination or repurchase again be available to be made subject to new Awards.
In the event that withholding tax liabilities arising with respect to such Award
are satisfied by the tendering for cancellation of Shares to the Company, the
number of Shares available for Awards under the Plan shall be increased by the
number of Shares so tendered for cancellation. Shares issued hereunder shall
consist of authorized but unissued Shares.

        5.    Eligibility.    Any Employee or Consultant will be eligible to
receive grants of Awards under the Plan; provided, however,that members of the
Board shall not be eligible to receive an Award hereunder solely in their
capacity as a member of the Board unless such Awards (specifically, the exercise
or settlement of such Awards) are made contingent upon the obtaining of approval
of the shareholders of Foster Wheeler Ltd. Neither the Plan, nor the grant of
any Award hereunder, will confer upon any Participant any right with respect to
continuation of an employment or consulting relationship with the Company, or
any right to continue as a director of Foster Wheeler Ltd., nor shall the Plan
or any Award interfere in any way with the Participant's right or the Company's
right to terminate the employment or consulting relationship at any time, for
any reason.

        6.    Restricted Stock Awards.    

        (a)   Restricted Stock.    Awards of Restricted Stock refer to Awards
giving the Participant the right to receive Shares upon grant of the Award,
which Awards may be subject to such terms and conditions as the Administrator in
its sole discretion may prescribe. When the Administrator determines that it
will offer Restricted Stock under the Plan to a Participant, it will advise the
Participant in writing of the terms, conditions and restrictions related to the
offer, including the number of Shares that such person shall be entitled to be
issued, and the time within which such Participant must accept the offer by
executing a written Restricted Stock Award agreement.

        (b)   Restricted Stock Units.    Restricted Stock Units refer to Awards
giving the Participant the right to receive Shares (or cash or other property
whose value is derived with reference to Shares) on settlement of the Award.
When the Administrator determines that it will offer Restricted Stock Units
under the Plan, it will advise the Participant in writing of the terms,
conditions and restrictions related to the offer, including the number of Shares
subject (either directly or by reference) to the Award, the terms on which such
Award will settle, and the time within which such Participant must accept the
offer by executing a written Restricted Stock Unit Award agreement.

        (c)   Terms and Conditions.    An Award shall become effective only if
and when both the Participant and the Company have executed a written agreement
setting forth the terms and conditions of such Award. In connection with the
issuance of Shares pursuant to an Award, the Administrator shall determine that
the Company has complied with any par value requirements imposed by the
Applicable Laws. The Administrator may impose such time-based, performance or
other vesting, forfeiture or repurchase conditions (including conditions related
to the Participant's

5

--------------------------------------------------------------------------------






for-Cause termination or that relate to the Participant's engaging in acts that
are competitive with the Company and its business), as well as restrictions on
transferability, on an Award and the Shares subject thereto as it deems
appropriate.

        (d)   Rights as a Shareholder.    Upon entry on the register of
shareholders by the duly authorized transfer agent of Foster Wheeler Ltd. of the
issuance of Shares to a Participant pursuant to an Award, and only then, the
Participant will become a shareholder of Foster Wheeler Ltd. Unless otherwise
provided by the Administrator at the time of grant and as reflected in the
written agreement between the Company and the Participant, and except as
provided in this Section 6(c) and in Section 8 of the Plan, no adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares subject to an Award are issued to the Participant.

        7.    Taxes.    As a condition of the grant, vesting or settlement of,
or the issuance of Shares subject to, an Award granted under the Plan, the
Participant (or in the case of the Participant's death, the person exercising
the Award or otherwise entitled to receive Shares or other property subject to
an Award) will make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with such grant, vesting or exercise of
the Award or the issuance of Shares. The Company will not be required to issue
any Shares under the Plan until such obligations are satisfied by the
Participant (or such other person). If the Administrator allows the tender for
cancellation of Shares subject to an Award to satisfy a Participant's tax
withholding obligations under this Section 7, the Administrator will not allow
Shares to be surrendered in an amount that exceeds the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes.
All elections by a Participant to have Shares tendered for cancellation for this
purpose will be subject to the Applicable Laws and will be made in such form and
under such conditions as the Administrator may provide.

        In order to effect the tender for cancellation of Shares under this
Section 7 in order to satisfy applicable tax withholding obligations, the
Administrator may require that the Participant sell Shares subject to an Award
to the Company or to such other person as the Company may designate at such
price and on such other terms and conditions as the Administrator in its sole
discretion may require.

        8.    Corporate Transactions.    

        (a)   Intercompany Agreements.    Each Subsidiary the Employees of which
receive Awards will enter into an agreement with Foster Wheeler Ltd. providing
for either (i) the payment by the Subsidiary to Foster Wheeler Ltd. of the Fair
Market Value of the Shares subject to Awards granted to such Employees, or
(ii) the reimbursement by the Subsidiary to Foster Wheeler Ltd. of the
compensation expense associated with the Awards granted to such Employees. The
Intercompany Agreements will also provide whether and to what extent Foster
Wheeler Ltd. or a Subsidiary will have rights to repurchase Shares from
Participants pursuant to any forfeiture, repurchase or tax withholding rights
applicable to the Awards. The Intercompany Agreements will be on such additional
terms and conditions as are specified and approved by the Administrator.

        (b)   Changes in Capitalization.    Subject to any action required under
Applicable Laws by the shareholders of Foster Wheeler Ltd., the number of as-yet
unissued Shares subject to an outstanding Award and the number of Shares that
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or that again become available for sale or issuance under the
Plan upon forfeiture, repurchase, cancellation or expiration of an Award will be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, subdivision, reverse stock split, stock
dividend, bonus issue, combination, consolidation and division, recapitalization
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued Shares of Common Stock effected without receipt of
consideration by Foster Wheeler Ltd.; provided, however, that conversion of any
convertible

6

--------------------------------------------------------------------------------






securities of Foster Wheeler Ltd. will not be deemed to have been "effected
without receipt of consideration." Such adjustment will be made by the
Administrator, whose determination in that respect will be final, binding and
conclusive on all parties. Except as expressly provided herein, no issuance by
Foster Wheeler Ltd. of shares of any class, or securities convertible into
shares of any class, will affect, and no adjustment by reason thereof will be
made with respect to, the number of Shares of Common Stock subject to an Award.

        (c)   Corporate Transaction.    In the event of a Corporate Transaction
(including without limitation a Change in Control), each outstanding Award will
be assumed or an equivalent award or right will be substituted by such successor
or resulting corporation or company or a parent or subsidiary of such successor
or resulting corporation or company (the "Successor Corporation"), unless the
Successor Corporation does not agree to assume the Award or to substitute an
equivalent award or right, in which case the timing of settlement (or other
provisions regarding the timing of the issuance of the Shares thereunder) with
respect to such Award will accelerate, effective immediately prior to the
consummation of such transaction, and the Award will terminate in its entirety
upon consummation of the transaction. To the extent that an Award is terminating
in connection with a Corporate Transaction, (i) any vesting, forfeiture
conditions or other restrictions that would have applied to the Award in the
absence of the acceleration provided for in the preceding sentence shall
continue to apply thereafter to the same extent practicable to the Shares issued
pursuant to the Award notwithstanding such accelerated settlement or Shares
issuance, and (ii) the Administrator will notify the Participants of the fact of
termination of the Awards at least five (5) days prior to the date on which the
Award terminates.

        For purposes of this Section 8(c), an Award will be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction or a Change in Control, as the case
may be, each holder of an Award would be entitled to receive upon exercise of
the Award the same number and kind of shares of stock or the same amount of
property, cash or securities as such holder would have been entitled to receive
upon the occurrence of the transaction if the holder had been, immediately prior
to such transaction, the holder of the number of Shares covered by the Award at
such time (after giving effect to any adjustments in the number of Shares
covered by the Award as provided for in this Section 8); provided that if such
consideration received in the transaction is not solely common stock of the
Successor Corporation, the Administrator may, with the consent of the Successor
Corporation, provide for the consideration to be received upon exercise of the
award to be solely common stock of the Successor Corporation equal to the Fair
Market Value of the per Share consideration received by holders of Common Stock
in the transaction.

        Shares issued prior to the date of the Corporate Transaction pursuant to
an Award will be subject to the same treatment in the Corporate Transaction as
other outstanding Shares; provided, however, that unless otherwise provided by
the Administrator any forfeiture conditions or other restrictions imposed on
Shares issued pursuant to an Award will be assigned to the Successor Corporation
and will apply to the same extent following the Corporate Transaction to the
securities or property received in exchange or replacement of the Shares as they
would have applied to the Shares in the absence of the Corporate Transaction.

        9.    Amendment and Termination.    The Administrator may, in its sole
discretion, amend or terminate the Plan at any time and for any reason. Except
as otherwise set forth in the Sections 7, 8, 11 and 13 hereof, without the
consent of the affected Participant, no such amendment or termination will
affect Awards granted prior to the effective date of such action which remain
outstanding as of such date.

        10.    Nontransferability.    Unless the Administrator determines
otherwise (and causes such fact to be reflected in the agreement between the
Company and the Participant relating to the Award), and

7

--------------------------------------------------------------------------------




subject in all events to the Applicable Laws, no Award, and no Shares subject to
an Award which has not been exercised or pursuant to which Shares have not yet
been issued, may be sold, assigned, transferred, pledged or otherwise
encumbered, except by will or by the laws of descent or distribution; provided
however that a Participant may designate a beneficiary to exercise his or her
rights with respect to the Award upon the Participant's death (to the extent the
Award permits exercise following the Participant's death).

        11.    Condition upon Issuance of Awards; Forfeiture
Conditions.    Notwithstanding any other provision of the Plan or any agreement
entered into by Foster Wheeler Ltd. pursuant to the Plan, Foster Wheeler Ltd.
will not be obligated, and will have no liability for failure, to issue or
deliver or repurchase any Shares under the Plan unless such issuance or delivery
or repurchase would comply with the Applicable Laws, with such compliance
determined by Foster Wheeler Ltd. in consultation with its legal counsel. As a
condition to the grant of an Award or any issuance of Shares hereunder, Foster
Wheeler Ltd. may require the person receiving the Award to represent and warrant
at the time of any such receipt or issuance that the Shares are being acquired
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for Foster Wheeler Ltd., such a
representation is required by the Applicable Laws.

        12.    Reservation of Shares.    Foster Wheeler Ltd., during the term of
the Plan and for such period as Awards under the Plan remain outstanding, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

        13.    Forfeiture of Awards.    Notwithstanding anything else to the
contrary contained herein, the Administrator in granting any Award will have the
full power and authority to determine whether, to what extent and under what
circumstances such Award shall be forfeited, cancelled or suspended, which
circumstances will be set forth (including by reference to this Section 13) in
the written agreement to be executed pursuant to Section 6(a) or (b), which
provisions will govern the forfeitability of the Award and the Shares issued or
to be issued pursuant to Awards. Any such forfeiture will be effected by the
Company in such manner and to such degree as the Administrator, in its sole
discretion, determines, and will in all events (including as to the provisions
of this Section 13) be subject to the Applicable Laws.

        In order to effect a forfeiture under this Section 13, the Administrator
may require that the Participant sell Shares subject to an Award to the Company
or to such other person as the Company may designate at such price and on such
other terms and conditions as the Administrator in its sole discretion may
require.

        Unless otherwise specified by the Administrator, in addition to any
vesting or other forfeiture or repurchase conditions that may apply to an Award
and Shares issued pursuant to an Award, each Award granted under the Plan will
be subject to the following forfeiture conditions:

        (a)   all outstanding Awards held by any Participant will be forfeited
in their entirety (including as to any portion of an Award or Shares subject
thereto that are vested or as to which any repurchase or resale rights or
forfeiture restrictions in favor of the Company or its designee have previously
lapsed) if the Participant, without the consent of the Company, while in
Continuous Service Status, or within six (6) months after termination of such
status, establishes an employment or similar relationship with a competitor of
the Company or engages in any similar activity that is in conflict with or
adverse to the interests of the Company, as determined by the Administrator in
its sole discretion; provided, that if a Participant has sold Shares subject to
an Award within six (6) months prior to the date on which the Participant would
otherwise have been required to forfeit such Shares under this Section 13(a) as
a result of the Participant's anti-competitive or similar acts, then the Company
will be entitled to recover any and all profits realized by the Participant in
connection with such sale; and

8

--------------------------------------------------------------------------------



        (b)   all outstanding Awards and Shares issued pursuant to an Award held
by a Participant will be forfeited in their entirety (including as to any
portion of an Award or Shares subject thereto that are vested or as to which any
repurchase or resale rights or forfeiture restrictions in favor of the Company
or its designee have previously lapsed) if the Participant's Continuous Service
Status is terminated by the Company for Cause; provided, however, that if a
Participant has sold Shares subject to an Award within six (6) months prior to
the date on which the Participant would otherwise have been required to forfeit
such Shares under this Section 13(b) as a result of termination of the
Participant's Continuous Service Status under the circumstances specified in
this Section 13(b), then the Company will be entitled to recover any and all
profits realized by the Participant in connection with such sale; and provided
further, that in the event the Administrator determines that it is necessary to
establish whether grounds exist for termination for Cause, the Award will be
suspended during any period required to conduct such determination, meaning that
the vesting and lapse of restrictions otherwise applicable to the Award will be
tolled and if grounds for such termination are determined to exist, the
forfeiture specified by this Section 13(b) will apply as of the date of
suspension, and if no such grounds are determined to exist, the Award will be
reinstated on its original terms.

        14.    Governing Law.    The laws of the state of New Jersey, without
giving effect to principles of conflicts of law, will apply to the Plan and
Awards granted under the Plan. The Company agrees, and Participants agree as a
condition to acceptance of an Award, to submit to the jurisdiction of the courts
located in the jurisdiction in which the Participant provides, or most recently
provided, his or her primary services to the Company.

        15.    Term of Plan.    The Plan shall become effective upon its
adoption by the Board. It shall continue in effect for a term of 10 years unless
sooner terminated under Section 9 of the Plan.

        16.    Severability.    The provisions of this Plan and Awards granted
hereunder are intended to be construed as a series of separate covenants. If, in
any judicial proceeding, a court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in the Plan, then such
unenforceable covenant (or any part thereof) will be stricken from the Plan for
the purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced by such court. It is the
intent that the covenants set forth in this Agreement be enforced to the maximum
degree permitted by the Applicable Laws.

        17.    Effect on Other Employee Benefit Plans.    The value of Awards
granted pursuant to the Plan will not be included as compensation, earnings,
salaries or other similar terms used when calculating the Participant's benefits
under any employee benefit plan sponsored by the Company or any Subsidiary
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify or terminate any of the Company's or any
Subsidiary's employee benefit plans.

9

--------------------------------------------------------------------------------




Attachment A

Foster Wheeler Ltd.
Management Restricted Stock Plan

Form of Restricted Stock Award Agreement


 
   
   
Name of Participant:            

--------------------------------------------------------------------------------

   

 
   
   
Date of Grant:            

--------------------------------------------------------------------------------

   

 
   
   
Number of Shares:       (the "Restricted Shares")    

--------------------------------------------------------------------------------

   

 
   
   
Expiration Date:            

--------------------------------------------------------------------------------

   

        [Other Information Required to be included, e.g., SSN or Grant
Number:    ]

        Pursuant to the Foster Wheeler Ltd. Management Restricted Stock Plan
(the "Plan"), a copy of which has been delivered to you, along with a prospectus
describing the material terms of the Plan, and in accordance with the terms and
conditions of the Plan and your agreement to such additional terms, conditions
and restrictions as are set forth below, you have been granted as of the date
set forth above the Restricted Shares, meaning Common Stock of Foster
Wheeler Ltd (the "Company"), on the terms and conditions set forth herein.
Capitalized terms used but not defined in this Restricted Stock Award Agreement
(the "Agreement") have the meanings ascribed to them in the Plan.

        1.     Acceptance of Award. As a condition to the grant of this Award,
you are required to accept the Award, and all the terms and conditions that
apply to it, by signing this Agreement in the space indicated below prior to the
Expiration Date.

        2.     Relation of Award to Prior Agreement(s). As an express condition
to acceptance of this Award, you agree that the only vesting and lapse of
forfeiture restriction provisions to govern the Award are as set forth in
Section 4 of this Agreement and that you will not be entitled to any additional
vesting or lapse of forfeiture restrictions under any employment, change of
control or other agreement or arrangement, written or unwritten, to which you
are a party with the Company.

        3.     Restricted Shares. The "Restricted Shares" refer to the shares
referenced above and to all securities received in replacement of such
Restricted Shares, including as stock dividends, bonus issues, splits,
subdivisions or consolidations, all securities received in replacement of such
Restricted Shares in a recapitalization, amalgamation, merger, reorganization,
exchange or similar transaction, and all new, substituted or additional
securities or other property to which the Recipient is entitled by reason of his
or her ownership of such Restricted Shares.

        4.     Vesting Schedule; Forfeiture Conditions.

        (a)   General. The Restricted Shares will vest and your right to retain
them will become nonforfeitable in accordance with paragraph 4(c) below. The
period beginning on the date hereof and ending on the date which any Restricted
Share becomes vested and nonforfeitable in accordance with paragraph 4(c) is
referred to as the "Restriction Period" with respect to any such Restricted
Share. Each day on which you vest in any portion of the Restricted Shares is
referred to as a "Vesting Date." As of the 31st day (or 91st day if your
reemployment is guaranteed by statute or contract) of a leave of absence,
vesting credit will no longer accrue unless otherwise determined by the
Committee or required by contract or statute. If you return to service
immediately after the

--------------------------------------------------------------------------------



end of an approved leave of absence, vesting credit shall continue to accrue
from that date of continued employment.

(b)Forfeiture Price. In the event that any Shares are required to be forfeited
under any circumstances set forth in this Section 4, then the Company will have
the right (but not the obligation) to repurchase any or all of such forfeited
Shares for $0.001 per Share. The Company will have 90 days from the date of any
event giving rise to forfeiture under this Section 4 within which to effect a
repurchase of any or all of the Shares subject to such forfeiture conditions.
The Company's right to repurchase the Shares under this Section 4 is assignable
by the Company, in its sole discretion, to a Subsidiary or other party to whom
such rights can be assigned under the Applicable Laws.

(c)Vesting Schedule. Subject to your remaining in Continuous Service Status
through a Vesting Date, and subject further to paragraphs 4(d), (e), (f) and
(g) below, the Restricted Shares will vest and become nonforfeitable as follows:


Percentage of Restricted Shares

--------------------------------------------------------------------------------

  Vesting Date

--------------------------------------------------------------------------------

     

(d)Termination of Continuous Service Status. Except as set forth in paragraphs
4(e), (f), (g) and (h), any Restricted Shares that are not vested pursuant to
paragraph 4(c) above on the date on which your Continuous Service Status
terminates for any reason, excluding termination as a result of your death,
Disability or Retirement (as defined and under the circumstances set forth in
paragraphs 4(e) and (f) below), will be forfeited in their entirety to the
Company.

(e)Termination as a Result of Death or Disability. Except as set forth in
paragraphs 4(g) and (h), in the event of termination of your Continuous Service
Status as a result of your death or Disability (as defined below), the vesting
of any Restricted Shares that are not vested pursuant to paragraph 4(c) above as
of immediately prior to the date of such termination shall accelerate in full
and become fully vested (and any forfeiture feature specified in paragraph 4(d)
will lapse in full) as of such termination date. "Disability" means (i) if the
Company maintains a long-term disability plan for which you are eligible
(whether or not you have elected to participate), disability as defined in such
plan, (ii) if you are not eligible to participate in a long-term disability
plan, but are a party to an employment agreement that contains a definition of
disability, the definition contained in such agreement, or (iii) if neither
(i) nor (ii) applies, a total and permanent disability as defined in
Section 22(e)(3) of the Code.

(f)Termination as a Result of Retirement. Except as otherwise set forth in
Section 4(g) and (h) below, in the event of termination of your Continuous
Service Status as a result of your Retirement (as defined below), the vesting of
the Restricted Shares shall accelerate such that you shall be vested in (and any
forfeiture feature specified in Section 4(d) shall lapse) as of the date of your
retirement as to that number of Restricted Shares that equals the product of
(a) the total number of Restricted Shares first set forth above (under "Number
of Shares") times (b) a ratio the numerator of which is the total number of
months of Continuous Service Status you have achieved from the Date of Grant to
the end of the month in which the your retirement date occurs and the
denominator of which is the total number of months in the vesting schedule as
set forth in paragraph 4(c) above. "Retirement" means a termination of
Continuous Service Status after you have attained the age (and length of
service, if required) at which you are eligible for normal or early retirement
under any tax-qualified retirement plan for which you are eligible (whether or
not you have elected to participate), or under the Company's retirement policies
applicable to senior management or directors of the Company.

2

--------------------------------------------------------------------------------



(g)Change of Control Acceleration. Notwithstanding anything to the contrary in
the Plan, in the event of a Change of Control that is consummated prior to the
date your Continuous Service Status terminates and irrespective of whether
outstanding Awards under the Plan are being assumed, substituted or terminated
in connection with the transaction, the vesting and lapse of the time-based
forfeiture restrictions applicable to this Award as set forth in paragraphs 4(c)
and (d) will accelerate such that you will become vested in, and any forfeiture
feature specified under paragraphs 4(c) and (d) above will lapse as to, fifty
percent (50%) of the Shares then unvested and subject to such forfeiture
feature, effective as of immediately prior to consummation of the transaction.

        Further notwithstanding the above, in the event (i) of a Change of
Control following which you hold Shares issued pursuant to this Award with
respect to which the Successor Corporation has succeeded to the Company's rights
with respect to forfeiture conditions as a result of the Change of Control, and
(ii) you are Involuntarily Terminated by the Company or the Successor
Corporation (as applicable) simultaneously with, or within twelve (12) months
following, consummation of the transaction, then the vesting and lapse of the
time-based forfeiture restrictions applicable to this Award as set forth in
paragraphs 4(c) and (d) will accelerate such that you will become vested in, and
any forfeiture feature specified under paragraphs 4(c) and (d) above will lapse
as to, any Shares that remain unvested and subject to such forfeiture
restriction, effective as of immediately prior to the effective date of your
Involuntary Termination.

(h)Forfeiture Related to Competitive Acts and Termination for Cause.
Notwithstanding anything else to the contrary herein, the forfeiture features
specified in Section 13 of the Plan (relating to your engaging in certain acts
competitive with the Company and its business, and to the effect on this Award
and Shares subject thereto in the event your Continuous Service Status is
terminated for Cause) apply to this Award and may override the provisions set
forth in paragraphs 4(c) and (g) above.

        5.     Issuance of Certificates; Rights as Shareholder.

        (a)   Issuance of Certificates. Certificates evidencing the Restricted
Shares will be issued by the Company only if requested and the Shares will be
issued and registered in your name on the register of shareholders of the
Company (through its transfer agent) promptly after the date hereof, but any
physical certificates issued shall remain in the physical custody of the Company
or its designee at all times during the Restriction Period. As a condition to
receipt of this Award, you will deliver to the Company a share transfer
form/letter of repurchase, executed in blank and attached hereto as Exhibit A,
relating to the Restricted Shares. If the Restricted Shares are to be issued in
certificated form, then as soon as practicable after termination of the
Restriction Period applicable to any Restricted Shares, certificate(s) for such
Restricted Shares will be delivered to you or your legal representative along
with the share transfer forms/letters of repurchase relating thereto.

        (b)   Rights as Shareholder. You will become the registered owner of the
Restricted Shares pursuant to paragraph 1 above and will remain such until or
unless such Restricted Shares are forfeited pursuant to paragraph 3 above. As
the registered owner, you will be entitled to all rights of a Common Stock
holder of the Company, including without limitation voting rights and rights to
cash and in-kind dividends, if any, on the Restricted Shares.

        6.     Restrictions on Transferability. At all times during the
Restriction Period, the Restricted Shares will be nontransferable, and may not
be pledged, assigned or alienated in any way except by will or by the laws of
descent and distribution (subject to Section 9 below) or pursuant to a qualified
domestic relations order.

3

--------------------------------------------------------------------------------



        7.     Withholding Obligations. As a condition to receipt of the
Restricted Shares, you acknowledge your obligation with respect to any tax or
similar withholding obligations that may arise in connection with receipt or
vesting of the Restricted Shares. The Company or its representative will have
the right to take such action as may be necessary, in the Administrator's
discretion, to satisfy the obligations outlined in this Section 7. You further
agree that the Company will have the right to deduct or cause to be deducted
from your current compensation any federal, state, local, foreign or other taxes
required by law to be withheld or paid with respect to such event. In addition,
you agree that the Company will have the right (but not the obligation) to
require you to tender for cancellation that number of Restricted Shares subject
to the Award having a Fair Market Value equal to the aggregate amount of the
withholding obligation and that such tendering for cancellation shall be
effected by the Company's repurchasing from you that number of Restricted Shares
having such aggregate value, which amount will be applied against the
withholding obligations. You understand that the Company's rights to ensure
satisfaction of applicable withholding obligations with respect to the Award and
the Restricted Shares, either through your tendering for cancellation or sale of
the Restricted Shares themselves, or through other sources of funds that may be
available to you, may require planning on your part, in advance of the expected
Vesting Date(s) specified in Section 4 above. The Company may also in lieu of or
in addition to the foregoing, at its sole discretion, require you to deposit
with the Company an amount of cash sufficient to meet the withholding
requirements. The Company will not deliver any of the Shares until and unless
you have made the deposit required herein or otherwise made proper provision for
all applicable tax and similar withholding obligations.

        8.     Other Tax Matters. You have reviewed with your own tax advisors
the federal, state, local and other tax consequences, including those in
addition to any tax withholding obligations you may have, of your investment in
the Restricted Shares and the transactions contemplated by this Agreement. You
acknowledge that you are relying solely on such advisors, and not on the Company
or its agents or advisors, with respect to such tax consequences. You
acknowledge your receipt of the Company's prospectus relating to the Plan, which
contains certain information regarding tax issues affecting the Award, including
your right under U.S. federal income tax law to make an election which affects
the timing of your recognition of income with respect to the Award under
Section 83 of the Code (a copy of the form of election is attached hereto as
Exhibit B). You understand and agree that, should you choose to file an election
under Code Section 83(b), the filing of this election is your responsibility and
you must notify the Company of the fact of your filing on or prior to the day of
making the filing.

        9.     Designation of Beneficiaries. You may, in accordance with
procedures established by the Administrator, designate one or more beneficiaries
to receive all or part of any Restricted Shares to be distributed to you
hereunder in the case of your death, and you may change or revoke such
designation at any time. In the event of your death, any Restricted Shares
distributable hereunder that are subject to such a designation (to the extent
such a designation is enforceable under the Applicable Laws) will be distributed
to such beneficiary or beneficiaries in accordance with this Agreement. Any
other Restricted Shares distributable will be distributed to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the amount in question will be paid over to your estate,
in which event neither the Company nor any affiliate of the Company will have
any further liability to anyone with respect to such amount.

        10.   Amendment of Award.     The Administrator may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than as explicitly permitted under the Plan pursuant
to Sections 7, 8, 11 or 13 thereof) shall be made that would adversely affect
your rights under this Agreement without your consent.

        11.   Governing Law. The laws of the state of New Jersey, without giving
effect to principles of conflicts of law, will apply to the Plan, this Award and
this Agreement. The Company agrees, and

4

--------------------------------------------------------------------------------






you agree as a condition to acceptance of the Award, to submit to the
jurisdiction of the courts located in the jurisdiction in which you provide, or
most recently provided, your primary services to the Company.

        12.   Provisions Applicable to Non-US Persons. This Section 12 shall
apply to you if you are resident in and/or subject to the laws of a country
other than the United States at the time of grant of this Restricted Stock Award
and during the period in which you hold this Restricted Stock Award or the
Restricted Shares issued pursuant thereto:

        (a)   Data Protection. You understand that the Company and is
Subsidiaries will be processing personal data and sensitive personal data in
connection with your employment and this Restricted Stock Award (the terms
"processing," "personal data" and "sensitive personal data" have the meanings
prescribed by the Data Protection Act 1988). You also understand that the
Company and its Subsidiaries may, if such disclosure or transmission is in the
Company's or its Subsidiary's view required for proper conduct of its or their
business, transmit this information to the United States of America, to European
Union member states, or to other locations, as well as to the providers of
benefits or administration services to the Company or its Subsidiaries, or to
its employees, and you agree to the processing, disclosure and transmission of
such information.

        (b)   Employment Matters. This award of this Restricted Stock Award does
not form part of your entitlement to remuneration or benefits in terms of your
employment with your employer. Your terms and conditions of employment are not
affected or changed in any way by this award or by the terms of the Plan or this
Award Agreement.

        (c)   Tax Matters. You hereby agree to indemnify and keep indemnified
Foster Wheeler Ltd. and any Subsidiary from and against any liability for, or
obligation to pay, income tax and employer's and/or employee's national
insurance or social security contributions arising on the grant of the
Restricted Stock Award or vesting of the Restricted Shares.

        13.   General. This Agreement, together with the Plan, represent the
entire agreement between the Company and you with respect to the Restricted
Shares. To the extent the provisions of this Agreement conflict with the terms
of the Plan, the Plan provisions will govern.

        14.   Representations. As a condition to your receipt of this Restricted
Stock Award, you represent and warrant the following: You are aware of the
Company's business affairs and financial condition and have acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
accept this Award. You are acquiring the Restricted Shares for investment only
for your own account, and not with a view, or for resale in connection with, any
"distribution" thereof under Applicable Law. You understand that the Restricted
Shares have not been registered in all state jurisdictions within the United
States, and that the exemption(s) from registration relied upon may depend upon
your investment intent as set forth above. You further understand that prior to
any resale by you of such Restricted Shares without registration of such
Restricted Shares in relevant state jurisdictions, the Company may require you
to furnish the Company with an opinion of counsel acceptable to the Company that
you may sell or transfer such Restricted Shares pursuant to an available
exemption under Applicable Law. You understand that the Company is under no
obligation to assist you in this process by registering the Restricted Shares in
any jurisdiction or by ensuring that an exemption from registration is
available.

        By your signature below, you indicate your acceptance of the terms of
this Restricted Stock Award, and acknowledge that you have received copies of
the Plan and the Prospectus, in each case as currently in effect. You also
acknowledge and agree that your rights to any Restricted Shares may be earned
only as you provide services to the Company or a Subsidiary over time, and that
nothing in the

5

--------------------------------------------------------------------------------



grant of this Restricted Stock Award or this Agreement confers upon you any
right to continue in a service relationship with the Company or a Subsidiary for
any period of time, nor does it interfere in any way with your, the Company's or
a Subsidiary's right to terminate your employment or consulting relationship at
any time, for any reason, with or without Cause.

        By signing this Agreement, you acknowledge that your personal employment
information regarding participation in the Plan and information necessary to
determine and pay, if applicable, benefits under the Plan must be shared with
other entities, including companies related to the Company and persons
responsible for certain acts in the administration of the Plan. By signing this
Agreement, you consent to such transmission of personal data as the Company
believes is appropriate to administer the Plan.

 
   
Accepted and Agreed to by Participant:        

--------------------------------------------------------------------------------

Acknowledged and Agreed to by Company:        

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------




Exhibit A

Share Transfer Form/Letter of Repurchase

ASSIGNMENT SEPARATE FROM CERTIFICATE


        FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Agreement between the undersigned ("Holder") and Foster Wheeler Ltd. (the
"Company") dated                        ,            (the "Agreement"), Holder
hereby sells, assigns and transfers unto the Company, or such other person or
entity as the Company may, in its sole discretion,
designate,                        (            ) Shares of Common Stock of the
Company, registered in Holder's name on the register of shareholders of the
Company and represented by Certificate No.             , and does hereby
irrevocably constitute and appoint                        to cancel or transfer
said Shares on the register of shareholders of the Company with full power of
substitution in the premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY
THE AGREEMENT AND THE ATTACHMENTS THERETO.

 
   
   
Dated:            

--------------------------------------------------------------------------------

   

 
   
   
Signature:            

--------------------------------------------------------------------------------

   

 
   
   
Spouse of Holder (if applicable):            

--------------------------------------------------------------------------------

   

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its rights with
respect to certain forfeiture, surrender and repurchase right restrictions that
apply to the Award without requiring additional signatures on the part of
Holder.

7

--------------------------------------------------------------------------------




Exhibit B

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


        The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer's gross income or alternative
minimum taxable income, as applicable, for the current taxable year, the amount
of any income that may be taxable to taxpayer in connection with taxpayer's
receipt of the property described below:

1.The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:                                                            

NAME OF SPOUSE:                                                            

ADDRESS:                                                            

IDENTIFICATION NO. OF TAXPAYER:                                       
                    

IDENTIFICATION NO. OF SPOUSE:                                        
                   

TAXABLE YEAR:                                                            

2.The property with respect to which the election is made is described as
follows:

                                      shares of the Common Stock of Foster
Wheeler Ltd., a Bermuda corporation (the "Company").

3.The date on which the property was transferred
is:                              

4.The property is subject to the following restrictions:

Forfeiture restriction in favor of the Company (in the form of a right of
repurchase for $0.001 per share) upon termination of taxpayer's employment or
consulting relationship, or in the event taxpayer engages in certain acts that
are competitive with the Company, its Subsidiaries or their business.

5.The Fair Market Value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                             

6.The amount (if any) paid for such property: $                             

        The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned's receipt of
the above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated:       Signature:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Dated:       Spouse's Signature:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Attachment B

Foster Wheeler Ltd.
Management Restricted Stock Plan

Form of Restricted Stock Unit Award Agreement


 
   
   
Name of Participant:            

--------------------------------------------------------------------------------

   

 
   
   
Date of Grant:            

--------------------------------------------------------------------------------

   

 
   
   
Number of Shares:       (the "Shares")    

--------------------------------------------------------------------------------

   

 
   
   
Expiration Date:            

--------------------------------------------------------------------------------

   

        [Other Information Required to be included, e.g., SSN or Grant
Number:    ]

        Pursuant to the Foster Wheeler Ltd. Management Restricted Stock Plan
(the "Plan"), a copy of which has been delivered to you, along with a prospectus
describing the material terms of the Plan, and in accordance with the terms and
conditions of the Plan and your agreement to such additional terms, conditions
and restrictions as are set forth below, you have been granted as of the date
set forth above a Restricted Stock Unit Award, meaning the right to receive
Common Stock of Foster Wheeler Ltd (the "Company"), on the terms and conditions
set forth herein. Capitalized terms used but not defined in this Restricted
Stock Award Agreement (the "Agreement") have the meanings ascribed to them in
the Plan.

        1.     Acceptance of Award.

(a)General. Subject to the terms and conditions of this Agreement and the Plan
(the terms of which are incorporated herein by reference) and effective as of
the date set forth above, the Company hereby grants to you and you hereby accept
the grant of                        (            ) Restricted Stock Units (the
"Units"), each Unit representing the right to be issued on the terms and
conditions outlined herein one Share of Common Stock of the Company.


        [(b) Shareholder Approval Condition. You accept the award of the Units
on the condition that this Award is subject to approval of the shareholders of
the Company and you understand and agree that the Units will not be settled
until such time as such approval has been obtained; provided however that in the
event the shareholders have not approved the Award within 12 months of the Date
of Grant, then the Award shall be void and shall expire without the possibility
of settlement thereof.] [applicable to awards made to directors only]

        2.     Shares. The "Shares" refer to the Shares referenced above to be
issued upon settlement of the Units, and to all securities received in
replacement of such Shares, including as a stock dividends, bonus issues,
splits, subdivisions or consolidations, all securities received in replacement
of such Shares in a recapitalization, amalgamation, merger, reorganization,
exchange or similar transaction, and all new, substituted or additional
securities or other property to which the Recipient is entitled by reason of his
or her ownership of such Shares.

        3.     Relation of Award to Prior Agreement(s). As an express condition
to acceptance of this Award, you agree that the only vesting and lapse of
forfeiture restriction provisions to govern the Award are as set forth in
Section 4 of this Agreement and that you will not be entitled to any additional
vesting or

--------------------------------------------------------------------------------




lapse of forfeiture restrictions under any employment, change of control or
other agreement or arrangement, written or unwritten, to which you are a party
with the Company.

        4.     Vesting; Termination of Unit.

        (a)   General. You will be issued the Shares subject to the Units only
as you vest in the Units, meaning that the Units will be settled in Shares on
the Vesting Date applicable to such Shares. Subject to your remaining in
Continuous Service Status through such date(s), and subject further to
paragraphs 4(b), (c) and (d) below, the Units will vest and your right to
receive and retain the Shares will become nonforfeitable as follows:

Percentage of the Units   Vesting Date


 
 

Each day on which you vest in any portion of the Units is referred to as a
"Vesting Date." As of the 31st day (or 91st day if your reemployment is
guaranteed by statute or contract) of a leave of absence, vesting credit will no
longer accrue unless otherwise determined by the Committee or required by
contract or statute. If you return to service immediately after the end of an
approved leave of absence, vesting credit shall continue to accrue from that
date of continued employment.

        (b)   Forfeiture Price. In the event that any Shares previously issued
to you on settlement of the Units are required to be forfeited under any
circumstances set forth in this Section 4, then the Company will have the right
(but not the obligation) to repurchase any or all of such forfeited Shares for
$0.001 per Share. The Company will have 90 days from the date of any event
giving rise to forfeiture under this Section 4 within which to effect a
repurchase of any or all of the Shares subject to such forfeiture conditions.
The Company's right to repurchase the Shares under this Section 4 is assignable
by the Company, in its sole discretion, to a Subsidiary or other party to whom
such rights can be assigned under the Applicable Laws.

        (c)   Termination of Continuous Service Status. Except as set forth in
paragraphs 4(d), (e), (f) and (g), any Units that are not vested pursuant to
paragraph 4(a) above on the date on which your Continuous Service Status
terminates for any reason, but excluding termination as a result of your death,
Disability or Retirement (as defined and under the circumstances set forth in
paragraphs 4(d) and 4(e) below), will be forfeited in their entirety to the
Company and you will not receive any Shares in connection therewith.

        (d)   Termination as a Result of Death or Disability. Except as set
forth in paragraphs 4(e) and (f), in the event of termination of your Continuous
Service Status as a result of your death or Disability (as defined below), the
vesting of any Units that are not vested pursuant to paragraph 4(a) above as of
immediately prior to the date of such termination shall accelerate in full and
become fully vested (and any forfeiture feature specified in paragraph 4(c) will
lapse in full) as of such termination date. "Disability" means (i) if the
Company maintains a long-term disability plan for which you are eligible
(whether or not you have elected to participate), disability as defined in such
plan, (ii) if you are not eligible to participate in a long-term disability
plan, but are a party to an employment agreement that contains a definition of
disability, the definition contained in such agreement, or (iii) if neither
(i) nor (ii) applies, a total and permanent disability as defined in
Section 22(e)(3) of the Code.

        (e)   Termination as a Result of Retirement. Except as otherwise set
forth in Section 4(f) and (g) below, in the event of termination of your
Continuous Service Status as a result of your Retirement (as defined below), the
vesting of the Units shall accelerate such that you shall be vested in (and any
forfeiture feature specified in Section 4(a) shall lapse) as of the date of your
retirement as to the total number of Units first set forth above (under "Number
of Shares") that equals the product of (a) the total number of Units times (b) a
ratio the numerator of which is the total number of months of Continuous Service
Status you achieved from the Date of Grant to the end of the month in which the
your retirement date occurs and the denominator of which is the

--------------------------------------------------------------------------------






total number of months in the vesting schedule as set forth in paragraph 4(a)
above. "Retirement" means a termination of your Continuous Service Status after
you have attained the age (and length of service, if required) at which you are
eligible for normal or early retirement under any tax-qualified retirement plan
for which you are eligible (whether or not you have elected to participate), or
under the Company's retirement policies applicable to senior management or
directors of the Company.

        (f)    Change of Control Acceleration. Notwithstanding anything to the
contrary in the Plan, in the event of a Change of Control that is consummated
prior to date your Continuous Service Status terminates and irrespective of
whether outstanding Awards under the Plan are being assumed, substituted or
terminated in connection with the transaction, the vesting and lapse of the
time-based forfeiture restrictions applicable to this Award as set forth in
paragraphs 4(a) and (c) will accelerate such that you will become vested in
fifty percent (50%) of the Units then unvested and subject to such forfeiture
feature, effective as of immediately prior to consummation of the transaction.

        Further notwithstanding the above, in the event (i) of a Change of
Control following which you hold Units which have been assumed by the Successor
Corporation, and (ii) you are Involuntarily Terminated by the Company or the
Successor Corporation (as applicable) simultaneously with, or within twelve
(12) months following, consummation of the transaction, then the vesting and
lapse of the time-based forfeiture restrictions applicable to the Units as set
forth in paragraphs 4(a) and (c) will accelerate such that you will become
vested in any Units that remain unvested and subject to such forfeiture
restriction, effective as of immediately prior to the effective date of your
Involuntary Termination.

        (g)   Forfeiture Related to Competitive Acts and Termination for Cause.
Notwithstanding anything else to the contrary herein, the forfeiture features
specified in Section 13 of the Plan (relating to your engaging in certain acts
competitive with the Company and its business, and to the effect on the Units
and Shares subject thereto in the event your Continuous Service Status is
terminated for Cause) apply to the Units and may override the provisions set
forth in paragraphs 3(a) and (f) above.

        5.     Share Certificates. Share certificates (the "Certificate")
evidencing the conversion of Units into Shares will be issued only at your
request and the Shares will be issued and registered in your name as of the
Vesting Date (such date being the end of the "Restricted Period") on the
register of shareholders of the Company (through its transfer agent). If the
Shares are to be issued in certificated form, then Subject to Section 7 of this
Agreement, Certificates representing the Shares will be delivered to the
Employee as soon as practicable after the end of the applicable Restricted
Period.

        6.     Dividends. While you hold Units, you will not be entitled to
receive cash payments equal to any cash dividends and other distributions paid
with respect to a corresponding number of Shares.

        7.     Tax Withholding Obligations. As a condition to receipt of the
Units and the Shares, you acknowledge your obligation with respect to any tax or
similar withholding obligations that may arise in connection with receipt or
vesting of the Units and/or receipt of the Shares. The Company or its
representative will have the right to take such action as may be necessary, in
the Administrator's discretion, to satisfy the obligations outlined in this
Section 7. You further agree that the Company will have the right to deduct or
cause to be deducted from your current compensation any federal, state, local,
foreign or other taxes required by law to be withheld or paid with respect to
such event. In addition, you agree that the Company will have the right (but not
the obligation) to require you to tender for cancellation that number of
Restricted Shares subject to the Unit having a Fair Market Value equal to the
aggregate amount of the withholding obligation and that such tendering for
cancellation shall be effected by the Company's repurchasing from you that
number of Restricted Shares having such aggregate value, which amount will be
applied against the withholding obligations. You understand that the Company's
rights to ensure satisfaction of applicable withholding obligations with respect
to the Unit and the Restricted Shares, either through your tendering for
cancellation or sale of the Restricted Shares themselves, or through other
sources of funds that may be available to

--------------------------------------------------------------------------------




you, may require planning on your part, in advance of the expected Vesting
Date(s) specified in Section 4 above. The Company may also in lieu of or in
addition to the foregoing, at its sole discretion, require you to deposit with
the Company an amount of cash sufficient to meet the withholding requirements.
The Company will not deliver any of the Shares until and unless you have made
the deposit required herein or otherwise made proper provision for all
applicable tax and similar withholding obligations.

        8.     Restriction on Transferability. Until settlement of the Units
upon issuance to you of the Shares subject thereto, the Units may not be sold,
transferred, pledged, assigned, or otherwise alienated at any time. Any attempt
to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above and subject to Section 10 below, distribution can be
made pursuant to will, the laws of descent and distribution, intra-family
transfer instruments or to an inter vivos trust.

        9.     Rights as Shareholder. You will have no voting or any other
rights as a shareholder of the Company with respect to the Units prior to the
date on which you are issued the Shares subject thereto. Upon settlement of the
Units into Shares, you will obtain full voting and other rights as a shareholder
of the Company.

        10.   Designation of Beneficiaries. You may, in accordance with
procedures established by the Administrator, designate one or more beneficiaries
to receive all or part of any Units or Shares to be distributed to you hereunder
on settlement of Units in the case of your death, and you may change or revoke
such designation at any time. In the event of your death, any Shares
distributable hereunder that are subject to such a designation (to the extent
such a designation is enforceable under the Applicable Laws) will be distributed
to such beneficiary or beneficiaries in accordance with this Agreement. Any
other Shares distributable will be distributed to your estate. If there is any
question as to the legal right of any beneficiary to receive a distribution
hereunder, the amount in question will be paid over to your estate, in which
event neither the Company nor any affiliate of the Company will have any further
liability to anyone with respect to such amount.

        11.   Amendment of Award.     The Administrator may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than as explicitly permitted under the Plan pursuant
to Sections 7, 8, 11 or 13 thereof) shall be made that would adversely affect
your rights under this Agreement without your consent.

        12.   Governing Law. The laws of the state of New Jersey, without giving
effect to principles of conflicts of law, will apply to the Plan, this Award and
this Agreement. The Company agrees, and you agree as a condition to acceptance
of the Award, to submit to the jurisdiction of the courts located in the
jurisdiction in which you provide, or most recently provided, your primary
services to the Company.

        13.   Provisions Applicable to Non-US Persons. This Section 13 shall
apply to you if you are resident in and/or subject to the laws of a country
other than the United States at the time of grant of the Restricted Stock Unit
Award and during the period in which you hold this Restricted Stock Unit Award
or the Shares issued upon settlement thereof:

        (a)   Data Protection. You understand that the Company and is
Subsidiaries will be processing personal data and sensitive personal data in
connection with your employment and this Restricted Stock Unit Award (the terms
"processing," "personal data" and "sensitive personal data" have the meanings
prescribed by the Data Protection Act 1988). You also understand that the
Company and its Subsidiaries may, if such disclosure or transmission is in the
Company's or its Subsidiary's view required for proper conduct of its or their
business, transmit this information to the United States of America, to European
Union member states, or to other locations, as well as to the providers of
benefits or administration services to the Company or its Subsidiaries, or to
its employees, and you agree to the processing, disclosure and transmission of
such information.

        (b)   Employment Matters. This award of this Restricted Stock Unit Award
does not form part of your entitlement to remuneration or benefits in terms of
your employment with your employer. Your terms and conditions of employment are
not affected or changed in any way by this award or by the terms of the Plan or
this Award Agreement.

--------------------------------------------------------------------------------






        (c)   Tax Matters.

        (i)    Applicable if you are not a US person (including as to UK
persons): You hereby agree to indemnify and keep indemnified Foster Wheeler Ltd.
and any Subsidiary from and against any liability for, or obligation to pay,
income tax and employer's and/or employee's national insurance or social
security contributions arising on the grant of the Units or vesting of the Units
or Shares.

        (ii)   Applicable if you are a UK person: Where any obligation to pay,
income tax or employee's national insurance contributions or social security
contributions (any such obligation or contribution, a "Tax Liability") arises,
the Company or any Subsidiary may recover from you an amount of money sufficient
to meet the Tax Liability by any of the following arrangements: (A) deduction
from salary or other payments due to you; or (B) withholding the issue to you of
that number of Shares (otherwise to be acquired by you on settlement of the
Unit) whose aggregate market value on the date of exercise is, so far as
possible, equal to but neither less than nor more than the amount of Tax
Liability.

        14.   General. This Agreement, together with the Plan, represent the
entire agreement between the Company and you with respect to the Units and the
Shares. To the extent the provisions of this Agreement conflict with the terms
of the Plan, the Plan provisions will govern.

        15.   Representations. As a condition to your receipt of this Restricted
Stock Unit Award and the Shares to be issued on settlement thereof, you
represent and warrant the following: You are aware of the Company's business
affairs and financial condition and have acquired sufficient information about
the Company to reach an informed and knowledgeable decision to accept this
Award. You are acquiring the Restricted Stock Unit Award and the Shares subject
to the Restricted Stock Unit Award for investment only for your own account, and
not with a view, or for resale in connection with, any "distribution" thereof
under Applicable Law. You understand that neither the Restricted Stock Unit
Award nor the Shares have been registered in all state jurisdictions within the
United States, and that the exemption(s) from registration relied upon may
depend upon your investment intent as set forth above. You further understand
that prior to any resale by you of such Shares without registration thereof in
relevant state jurisdictions, the Company may require you to furnish the Company
with an opinion of counsel acceptable to the Company that you may sell or
transfer such Shares pursuant to an available exemption under Applicable Law.
You understand that the Company is under no obligation to assist you in this
process by registering the Shares in any jurisdiction or by ensuring that an
exemption from registration is available. You further agree that as a condition
to settlement of this Restricted Stock Award Unit, the Company may require you
to furnish contemporaneously dated representations similar to those set forth in
this Section 15.

        By your signature below, you indicate your acceptance of the terms of
this Restricted Stock Unit Award, and acknowledge that you have received copies
of the Plan and the Prospectus, in each case as currently in effect. You also
acknowledge and agree that your rights to receive any Shares will be earned only
as you provide services to the Company or a Subsidiary over time, and that
nothing in the grant of this Restricted Stock Unit Award or this Agreement
confers upon you any right to continue in a service relationship with the
Company or a Subsidiary for any period of time, nor does it interfere in any way
with your, the Company's a Subsidiary's right to terminate your employment or
consulting relationship at any time, for any reason, with or without Cause.

        By signing this Agreement, you acknowledge that your personal employment
information regarding participation in the Plan and information necessary to
determine and pay, if applicable, benefits under the Plan must be shared with
other entities, including companies related to the Company and persons

--------------------------------------------------------------------------------




responsible for certain acts in the administration of the Plan. By signing this
Agreement, you consent to such transmission of personal data as the Company
believes is appropriate to administer the Plan.

 
   
Accepted and Agreed to by Participant:        

--------------------------------------------------------------------------------

      Acknowledged and Agreed to by Company:        

--------------------------------------------------------------------------------

                                                                Title:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



Attachment A Foster Wheeler Ltd. Management Restricted Stock Plan Form of
Restricted Stock Award Agreement
Exhibit A Share Transfer Form/Letter of Repurchase ASSIGNMENT SEPARATE FROM
CERTIFICATE
Exhibit B ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986
Attachment B Foster Wheeler Ltd. Management Restricted Stock Plan Form of
Restricted Stock Unit Award Agreement
